Citation Nr: 9909028	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Eddy Montgomery, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945 and from February to August 1953.  Service records show 
that he was a prisoner of war (POW) of the German government 
from June 20, 1944, to April 26, 1945.

The instant appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which denied a claim for 
service connection for the cause of the veteran's death, and 
a September 1997 RO decision which denied a claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).

In April 1997, the RO notified the appellant that her claim 
for service-connected burial benefits was denied.  The Board 
of Veterans' Appeals (Board) finds the appellant's written 
statement, received at the RO on July 2, 1997, is a timely 
notice of disagreement with the April 1997 decision.  
38 C.F.R. § 20.302(a) (1998).  Since the veteran has placed 
the issue of entitlement to service connection for burial 
benefits in appellate status, a remand is also necessary in 
order to issue a statement of the case on this issue.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).


REMAND

The appellant contends, in substance, that that the veteran 
suffered from multiple medical problems as a result of his 
experiences as a POW in service, that these problems caused 
him to have sickness and debilitation for the remainder of 
his life, and that they ultimately caused or significantly 
contributed to the cause of the veteran's death.  
Alternately, the appellant contends that the veteran was 
totally disabled due to his service-connected disabilities 
for many years prior to his death, and in fact had a 100 
percent service-connected disability rating at the time of 
death, and that as a consequence DIC benefits should be 
granted.

"The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a) 
(1998).  "Contributory cause of death is inherently one not 
related to the principal cause."  38 C.F.R. § 3.312(c)(1) 
(1998).  "In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection."  Id.

Service-connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause of 
death, the primary cause being unrelated, 
from the viewpoint of whether there were 
resulting debilitating effects and 
general impairment of health to an extent 
that would render the person materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

38 C.F.R. § 3.312(c)(3) (1998).

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.  

38 C.F.R. § 3.312(c)(4) (1998).

The veteran died at home on March 1, 1997.  According to the 
death certificate, the cause of death was congestive heart 
failure, due to or as a consequence of colon cancer, 
atherosclerotic heart disease, and cardiomyopathy.  Another 
significant condition listed as contributing to death but not 
resulting in the underlying cause of death was diabetes 
mellitus.  No autopsy was performed.  At the time of his 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling; and 
abrasions on the bridge of the nose and the submaxillary 
region, rated zero percent disabling.  The total rating had 
been in effect since August 24, 1993.

The Board notes that, under 38 U.S.C.A. § 5103(a) (West 
1991), VA has a duty to notify claimants of the evidence 
necessary to complete their applications for benefits where 
their applications are incomplete.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that this duty includes 
a duty to notify claimants of the need to provide evidence 
relating to medical causation where the claimant has made 
statements indicating the existence of such evidence that 
would, if true, make the claim plausible.  See Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995).

In the present case, the appellant contends that the 
veteran's death was caused by his service-connected 
disabilities or by disorders that should have been service-
connected.  During the appellant's October 1998 personal 
hearing, the appellant indicated that the veteran had sought 
treatment for various disabilities since service.  The 
appellant stated that the veteran had received treatment at 
Charter Ridge Hospital; Harrison Sanitarium in Lexington, 
Kentucky; a halfway house in Corbin, Kentucky; and a hospital 
in Jamestown, Tennessee.  Under the Court's Robinette 
decision, these statements triggered VA's duty to 
specifically notify her of the need to submit documentary 
evidence of such evidence.  Because she has not yet been 
given such notice, a remand is required.  38 C.F.R. § 19.9 
(1998).

The appellant has also stated, and letters from the Social 
Security Administration (SSA) confirm, that since 1972 the 
veteran had been in receipt of SSA disability benefits.  
Records pertaining to the award of such benefits by the SSA 
have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether the claim to reopen 
may be granted.  The Court held in Lind v. Principi, 3 
Vet.App. 493, 494 (1992), that the VA should attempt to 
obtain records from other federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
See also Murincsak v. Derwinski, 2 Vet.App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

The Board notes that during the pendency of the current 
appeal, the Court rendered several decisions specifically on 
the issue of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 (West 1991).  Weaver v. West, No. 96-667 
(U.S. Vet. App. Feb. 25, 1999); Wingo v. West, 11 Vet. App. 
307 (1998); Carpenter v. West, 11 Vet. App. 140 (1998); Green 
v. Brown, 10 Vet. App. 111 (1997).

In those decisions the Court determined, in pertinent part, 
that a surviving spouse may be entitled, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to receive DIC 
benefits as if the veteran's death were service-connected by 
demonstrating that the deceased veteran hypothetically would 
have been entitled to receive 100 percent disability 
compensation based on his service-connected disabilities at 
the time of death and for a period of 10 consecutive years 
immediately prior to death, though he was for any reason 
(other than willful misconduct) not in receipt of that 100 
percent compensation throughout that 10 year period.  Wingo 
v. West, 11 Vet. App. 307 (1998); 38 U.S.C.A. § 1318(b) (West 
1991); 38 C.F.R. § 3.22(a)(2) (1998).  The RO should consider 
the application of these precedent decisions in its 
determination of the DIC claim pursuant to this remand.

Accordingly, the case is remanded for the following:

1.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to service-connected burial 
benefits.

2.  The appellant and her representative 
are reminded that they have yet to 
perfect an appeal to the April 1997 
decision denying entitlement to service-
connected burial benefits by filing a 
timely appeal statement (VA Form 9) in 
response to the statement of the case to 
be issued pursuant to this remand.

3.  The RO should request the appellant 
to provide the RO with information 
regarding any evidence of any post-
service medical treatment of the veteran 
that has not already been made part of 
the record and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  The RO should in particular make 
an effort to obtain any additional 
pertinent records of VA treatment the 
veteran may have received subsequent to 
service.

4.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the veteran.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

5.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  The RO should readjudicate the 
appellant's claims, including considering 
Weaver v. West, Wingo v. West, Carpenter 
v. West, and Green v. Brown as regards 
entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 
1991).

If any of the claims are not allowed, the RO should provide 
the appellant and her representative with an appropriate 
supplemental statement of the case which includes a summary 
of additional evidence submitted, any additional applicable 
laws and regulations, and the reasons for the decision.  It 
should be indicated that she has a reasonable time to 
respond, and the case should be returned to the Board for 
further appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
